Mitchell, J.
William S. Fleming, as relator, instituted a proceeding in the Jay Circuit Court against the mayor and common council of the city of Portland, to compel that body by mandate to accept the proposal of,, and award the contract for, a certain street improvement to Judson A. Jaqua, who, it is alleged, submitted the lowest and best bid for the work in pursuance of notice duly given. The court overruled a demurrer to the complaint, and the defendants refusing to plead, judgment was given accordingly. From' this judgment an appeal was taken, which appellee moves to dismiss.
The sixth rule of this court requires that “ the assignment of errors shall contain the full names of the parties.” In the assignment of errors the parties are thus designated: “State of Indiana, on relation of William S. Fleming, Appellee, vs. Frank H. Snyder, Mayor, et al.”
This is in total disregard of the rule above referred to, and of the many decisions made in the enforcement of it. The assignment of errors is the appellant’s complaint, and the only parties before this court, or over whom it acquires jurisdiction, are those whose names appear therein. Thoma v. *336State, 86 Ind. 182, and cases cited ; Bacon v. Withrow, 110 Ind. 94; Calvert v. State, 91 Ind. 473.
Filed June 18, 1890.
The motion to dismiss must be sustained. Appeal dismissed.